Citation Nr: 0531736	
Decision Date: 11/22/05    Archive Date: 12/02/05

DOCKET NO.  04-15 072A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES


1.  Whether new and material evidence has been obtained to 
reopen a claim of entitlement to service connection for the 
residuals of back surgery.

2.  Whether new and material evidence has been obtained to 
reopen a claim of entitlement to service connection for  
prostate cancer, including as due to herbicide exposure.

3.  Entitlement to service connection for diabetes mellitus, 
including as due to herbicide exposure.

REPRESENTATION

Appellant represented by:	Disabled American Veterans





INTRODUCTION

The appellant had active duty from July 1966 to July 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the New Orleans, 
Louisiana,  Department of Veterans Affairs (VA) Regional 
Office (RO).  

The appellant's petition to reopen a claim of entitlement to 
service connection for the residuals of an alleged in-service 
back surgery is ready of appellate review.  

However, the record reflects that by rating decision dated in 
November 2002, the RO denied the appellant's application to 
reopen a previously denied claim of entitlement to service 
connection for prostate cancer, and denied an original claim 
of service connection for diabetes mellitus, type II.  In 
March 2003, the appellant filed a notice of disagreement with 
the rating decision as to these denials, but the RO has not 
issued a Statement of the Case.  

Because the filing of a notice of disagreement initiates 
appellate review, the latter claims must be remanded for the 
preparation of a Statement of the Case.  Manlincon v. West, 
12 Vet. App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 398, 
408-10 (1995).  The claims are  addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  The appellant did not file a notice of disagreement as to 
the June 1989 denial of service connection for the residuals 
of a claimed in-service back surgery; nor of the August 1995 
denial of his petition to reopen the claim.  


2.  The appellant has not filed evidence subsequent to the 
August 1995 denial of his petition to reopen the claim which 
raises a reasonable possibility of substantiating the claim, 
and which, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.
 

CONCLUSION OF LAW

The criteria for the reopening of the claim have not been 
met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matter:  VA's Duty to Notify and Assist the 
Claimant

The appellant contends that he has submitted new and material 
evidence to reopen a claim of entitlement to service 
connection for a back disability, which he alleges is the 
result of an in-service excision of a pilonidal cyst.  

Prior to proceeding with an examination of the merits of the 
claim, the Board must first determine whether the appellant 
has been apprised of the law and regulations applicable to 
this matter; the evidence that would be necessary to 
substantiate the claims; and whether the claims have been 
fully developed in accordance with the Veterans Claims 
Assistance Act (VCAA) and other applicable law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

The VCAA provides that VA shall apprise the claimant of what 
evidence would substantiate the claim for benefits and 
further allocate the responsibility for obtaining such 
evidence.  The VCAA further provides that VA will make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim for a benefit under a law 
administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  In part, the VCAA specifically 
provides that VA is required to make reasonable efforts to 
obtain relevant governmental and private records that the 
claimant adequately identifies to VA and authorizes VA to 
obtain.  The VCAA further provides that the assistance 
provided by the Secretary shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary, as further defined by 
statute, to make a decision on the claim.  38 U.S.C.A. 
§ 5103A. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), it was in 
part held that a VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision (i.e., 
that of the RO) on a claim for VA benefits.  In Pelegrini, it 
was also observed that VA must (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claims.  This new "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  It was also held in Quartuccio v. Principi, 
16 Vet. App. 183 (2002) that VA must strictly comply with all 
relevant provisions of the VCAA.     

As to the timing of notice to the appellant, a substantially 
complete application to reopen the claim was received in 
August 2002.  The record reflects that following receipt of 
the appellant's application for VA benefits, the appellant 
was advised of what evidence would substantiate the claims by 
letter dated in September 2002.  In response, the appellant 
provided duplicate copies of previously considered service 
medical records, and did not allude to the existence of any 
information not previously of record. Thereafter, in a rating 
decision dated in November 2002, the petition to reopen the 
claim was denied.   

Thus, VA has complied with the timing notice requirement of 
the VCAA, and there is no further available evidence which 
would substantiate the claim(s).  See 38 U.S.C.A § 5103(b) 
(Providing in substance that after advisement to the claimant 
under the VCAA of any information which was not previously 
provided, if such information or evidence is not received 
within one year from the date of such notification, no 
benefit may be paid or furnished by reason of the claimant's 
application); PVA v. Secretary of Veterans Affairs, 345 F. 3d 
1334 (Fed.Cir. 2003).  

Because in this decision, the Board finds that the appellant 
has not submitted new and material evidence to reopen his 
claim, the duty to assist the appellant is not triggered.  
Murphy v. Derwinski, 1 Vet.App. 78 (1990).

Thus, the Board finds that VA has done everything reasonably 
possible to assist the appellant.  In the circumstances of 
this case, additional efforts to assist the appellant in 
accordance with the VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to inform and 
assist the appellant at every stage of this case.  Given the 
extensive development undertaken by the RO and the fact that 
the appellant has pointed to no other evidence which has not 
been obtained, the Board finds that the record is ready for 
appellate review.


Appellant's Petition to Reopen the Claim

As noted, the appellant seeks to reopen a claim of service 
connection for the residuals of a claimed, in-service back 
surgical procedure, by the submission of "new and material 
evidence" as that term is defined by law.  Having carefully 
considered the claim in light of the record and the 
applicable law, the Board is of the opinion that such 
evidence to reopen the claim has not been received, and the 
appeal will be denied.

The record reflects that by rating decision dated in August 
1995, the appellant's petition to reopen this claim, first 
denied in June 1989, was denied.  The appellant did not 
challenge the August 1995 denial of the reopening of his 
claim by filing a Notice of Disagreement.  Thus, the August 
1995 denial of the claim is final, and may only be reopened 
by the filing of "new and material evidence."  38 U.S.C.A. 
§§ 5108, 7105; 38 C.F.R. § 3.156(a).  See Glynn v. Brown, 6 
Vet. App. 523 (1994).

The provisions of 38 C.F.R. § 3.156(a), defining new and 
material evidence was  amended and applies to claims to 
reopen filed on or after August 29, 2001. See 66 Fed. Reg. 
45620 (2001).  As previously, "new" evidence is that which 
was not previously of record.  However, by "material" is 
meant that the evidence raise a reasonable possibility of 
substantiating the claim, and which, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  38 
C.F.R. § 3.156(a) (2004).  As previously, the credibility of 
the evidence is presumed for the purpose of reopening.  
Justus v. Principi, 3 Vet. App. 510 (1992).

Whether new and material evidence is submitted is also a 
jurisdictional test - if such evidence is not submitted, then 
the claim cannot be reopened.  Barnett v. Brown, 83 F.3d 
1380, 1383-84 (Fed. Cir. 1996).  Under the Veterans Claims 
Assistance Act of 2000 (VCAA), the well-grounded-claim 
requirement was eliminated VA's duty to assist and advise the 
claimant was expanded.  The VCAA did not, though, alter the 
jurisdictional requirement for submitting new and material 
evidence, and the former three-step analysis now requires two 
inquiries: a determination of whether the claim should be 
reopened and, if so, an adjudication on the merits after 
compliance with the duty to assist.

The appellant has not submitted new and material evidence to 
reopen his claim.  At the time of the last denial of 
reopening of his claim in August 1995, the evidence included 
the appellant's service medical records.  These indicated 
that in mid-1967, the appellant underwent the removal and 
drainage of a pilonidal cyst.  No complications were reported 
after the removal of the cyst, either post-operatively or at 
the time of the appellant's pre-military discharge physical 
examination.  In particular, there were no musculoskeletal 
defects noted on the latter occasion, and the appellant's 
PULHES profile was:

Physical 
Capacity 
and 
Stamina
Upper 
Extremit
ies
Lower
Extremit
ies
Hearing 
and Ears
Eyes
Psychiat
ric 
Conditio
n
1
1
1
1
1
1

See Odiorne v. Principi, 3 Vet. App. 456, 457 (1992); 
(Observing that the "PULHES" profile reflects the overall 
physical and psychiatric condition of the veteran on a scale 
of 1 (high level of fitness) to 4 (a medical condition or 
physical defect which is below the level of medical fitness 
for retention in the military service).  Thus, the appellant 
was noted to be in a high state of physical fitness.

In support of the original claim of service connection, the 
appellant submitted various medical treatment records.  In 
substance, these indicated that the appellant sustained an 
injury to his back in October 1983 when he was struck by the 
door of a moving bus, while he was performing duties as a 
mail carrier.  The appellant was then diagnosed as having a 
herniated lumbar disk.  Also submitted was a copy of a 1987 
medical report indicating that the appellant injured his back 
in an automobile accident.  There was no mention in any of 
these reports of the appellant's military service.

In support of his current petition to reopen the claim, the 
appellant has proffered duplicate copies of service medical 
records.  Because these were previously considered, they are 
clearly not "new" within the meaning of the law.  While the 
appellant has also argued that he sustained a back injury as 
a result of lifting heavy objects during military service, 
the appellant is not competent to render such an opinion.  
Although the appellant maintains that the disorder was 
incurred in service, his theory regarding this linkage is not 
competent evidence.  It is well-established that  laypersons, 
such as the appellant, are not qualified to render medical 
opinions regarding the etiology of disorders and 
disabilities, and his opinion is entitled to no weight.  
Cromley v. Brown, 7 Vet. App. 376, 379 (1995);  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  

Competent medical evidence is required to reopen the claim.  
By "competent medical evidence" is meant in part that which 
is provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions.  38 C.F.R. § 3.159(a).  The 
appellant has not submitted such competent evidence, and the 
petition to reopen the claim is therefore denied.


ORDER

New and material evidence not having been submitted, the 
petition to reopen the claim of service connection for the 
residuals of a back surgery is denied.


REMAND

As noted, the appellant's application to reopen a previously 
denied claim of entitlement to service connection for 
prostate cancer, and original claim of service connection for 
diabetes mellitus, type II must be remanded for further 
appellate proceedings.  Accordingly, the claims are REMANDED 
for the following:

After determining whether any 
additional evidentiary development is 
necessary and accomplishing such, the 
RO should issue to the appellant a 
Statement of the Case which addresses 
the appellant's claims. The RO should 
furnish the appellant with 
appropriate notice as to the appeal 
process. Following issuance of the 
Statement of the Case, the RO should 
conduct any further appellate 
proceedings as are established by 
relevant statute, regulation and 
precedent.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
	Vito A. Clementi
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


